PER CURIAM: *
Counsel appointed to represent Courtney Ladon Jackson has moved for leave to *314withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Jackson has filed a response. Our independent review of the record, counsel’s brief, and Jackson’s response discloses that there are no nonfrivolous issues for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and this APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *314published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.